 1                            UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 DIMITRITZA H. TOROMANOVA,                             Case No.: 2:18-cv-01482-APG-VCF

 4          Plaintiff,
                                                       ORDER (1) DENYING AS MOOT
 5 v.                                               DEFENDANTS’ MOTIONS TO DISMISS
                                                     FIRST AMENDED COMPLAINT, (2)
 6 FIRST AMERICAN TRUSTEE SERVICING                  DENYING AS MOOT DEFENDANT’S
   SOLUTIONS LLC, and RUSHMORE LOAN                  MOTION TO STRIKE REQUEST FOR
 7 MANAGEMENT SERVICES LLC,                             JUDICIAL NOTICE, AND (3)
                                                     TERMINATING DEFENDANTS WFG
 8          Defendants                                       AND U.S. BANK

 9                                                              [ECF Nos. 43, 54, 66]

10

11         In a June 3, 2019 hearing, Judge Ferenbach granted defendant Rushmore Loan

12 Management Services, LLC’s motion to strike plaintiff Dimitritza H. Toromanova’s first

13 amended complaint. See ECF No. 83. Thus, the operative complaint in this case is

14 Toromanova’s original complaint. ECF No. 1. Prior to Judge Ferenbach’s ruling, however,

15 defendants Rushmore and WFG National Title Insurance Company moved to dismiss the first

16 amended complaint. ECF Nos. 54; 66. Those motions are now moot, so I dismiss them.

17         U.S. Bank, National Association and WFG were both named in Toromanova’s first

18 amended complaint but not named in her original complaint. Compare ECF Nos. 1, 51. Before

19 filing her first amended complaint, Toromanova sought to join U.S. Bank and WFG to her

20 original complaint, but Judge Ferenbach denied that motion. See ECF No. 36. As a result, U.S.

21 Bank and WFG are no longer defendants in this case. Additionally, Rushmore moved to strike

22 Toromanova’s request for judicial notice related to her motion to join. ECF No. 43. Because that

23 motion to join has been denied, Rushmore’s motion to strike is now moot.
 1         IT IS THEREFORE ORDERED that defendants Rushmore Loan Management Services,

 2 LLC’s and WFG National Title Insurance Company’s motions to dismiss plaintiff Dimitritza H.

 3 Toromanova’s first amended complaint (ECF Nos. 54, 66) are DENIED as moot.

 4         IT IS FURTHER ORDERED that Rushmore Loan Management Services, LLC’s motion

 5 to strike Dimitritza H. Toromanova’s request for judicial notice (ECF No. 43) is DENIED as

 6 moot.

 7         IT IS FURTHER ORDERED that WFG National Title Insurance Company and U.S.

 8 Bank, National Association are dismissed as defendants in this action.

 9         DATED this 14th day of June, 2019.

10

11
                                                       ANDREW P. GORDON
                                                       UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23



                                                   2
